DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Response to Amendment
The amendment filed on 25 April 2022 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 6-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art does not teach or reasonably suggest an insulated metal substrate printed circuit board includes the ground trace being in electrical connection with a ground connection that is a metallic element located in the circuit layer of the insulated metal substrate printed circuit board, the metallic layer of the insulated metal substrate printed circuit board is connected to a heat sink contained in the insulated metal substrate printed circuit board, and there is no conductive element that crosses the insulated metal substrate printed circuit board and connects the metallic layer and the circuit layer along with the other limitations of the claim.
Suzuki et al. (US 2006/0203455), considered the closest prior art, teaches an insulated metal substrate printed circuit board including a ground trace in connection to a metallic layer contained in the metal substrate printed circuit board.  However, Suzuki’s metallic layer is not provided in the circuit layer since Suzuki uses the metallic core as the metallic layer and as such Suzuki requires a conductive element to cross the insulated metal substrate printed circuit board to connect the metallic layer to the circuit layer.
Ganthier et al. (US 5319523), another close prior art, teaches a printed circuit board including a ground trace in connection to a ground plane contained in the printed circuit board.  However, Ganthier’s ground layer is not located in the circuit layer and requires a conductive element to cross the PCB to connect the ground plane to the circuit layer.
Claims 3-4, 6-16, 19-20 inherit the subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875